DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
Election/Restrictions
Claim 9 would be allowable, were it to include all limitations of the base claim and any intervening claims. The restriction requirement of claims 13, 15, 17-22 and 36-38, as set forth in the Office action mailed on 09/21/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 13, 15, 17-22 and 36-38 is withdrawn.  Claim 13, directed to a driving unit, is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. However, claims 28-32, directed to a tool assembly, remain withdrawn from consideration because no claim(s) require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavorel (US 4706369).
Regarding claim 1, Lavorel discloses a driving unit for tooling usable with metal-fabricating presses or other machines. The unit comprises a first portion 2 and a second portion 1 operably linked to the first portion so as to be movable relative to the first portion. In the event of a downward force contacting the first portion and contact being made between the second portion and a rigid structure 3, upward movement of the second portion results, relative to the first portion (see Fig. 5). An assembly for tooling 11/12/13/14 is operably linked to a gearing configuration 40/41/42/44/45 and a singular 
Regarding claim 6, Lavorel discloses the gearing configuration comprising planetary gearing, wherein an input or ring gear 30 of the planetary gearing is operably linked to the helix drive, whereby rotation of the helix drive corresponds with a same rotation of the input gear (see Fig. 4).
Regarding claim 7, Lavorel discloses the helix drive comprising a casing 1 extending from the helix drive. The input gear is internally situated and linked to the casing.
Regarding claim 8
Regarding claims 10 and 11, Lavorel discloses the assembly for tooling comprising an insert that on one end links to the output gear of the planetary gearing, and wherein an opposing end of the insert is configured for being linked to a tool, whereby the tool is a tapping tool and the rigid structure is a material for machining by the tapping tool (see Fig. 5).
Regarding claim 12, Lavorel discloses the first portion being an upper portion of the driving unit, and the second portion being a lower portion of the driving unit (see Fig. 5).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5, 13, 15, 17-22 and 33-38 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722